DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments and Arguments
Applicant’s arguments, filed 23 November 2020, with respect to 35 U.S.C. § 112(b) rejection of claim 6 have been fully considered and are persuasive. Applicant has amended the dependency of claim 6 to overcome the rejection of record. Accordingly, the 35 U.S.C. § 112(b) rejection of claim 6 has been withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art is that of Faderl et al. (US 2003/0060567, hereinafter referred to as “Faderl”).
Faderl teaches a polyalkylene polysuphide composition comprising sulfur copolymers with dicyclopentadiene or styrene [0005]. However, Faderl does not teach that the sulfur copolymer comprises at least 40% sulfur monomers nor does Faderl teach that the copolymer is mixed with a thermoplastic polymer in an amount of at least 50 wt%.
At the time of filing no art was found that could be used alone or in combination with other prior art including the cited prior art, which would have rendered the instant claims anticipated or obvious to a person having ordinary skill in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J OYER whose telephone number is (571)270-0347.  The examiner can normally be reached on 9AM-6PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Andrew J. Oyer/Primary Examiner, Art Unit 1767